Exhibit 10.1

MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED

1995 STOCK OPTION PLAN

(As amended through September 20, 2013)

1. Purpose. This Plan is intended to attract and retain the best available
individuals as Employees, Consultants and Outside Directors of the Company and
its Subsidiaries, to provide additional incentives to those Employees,
Consultants and Outside Directors, and to promote the success of the Company’s
business.

2. Defined Terms. The meanings of defined terms (generally, capitalized terms)
in this Plan are provided in Section 21 (“Glossary”).

3. Shares Reserved. Subject to Section 14, Shares that may be issued with
respect to Awards granted under the Plan shall not exceed an aggregate of
383,440,718 Shares of Common Stock. The Shares may be authorized, but unissued,
or reacquired Common Stock. If an Award under the Plan expires or becomes
unexercisable for any reason, the Shares subject to such Award which have not
been issued shall be available for future issuance under this Plan. Shares
retained to satisfy tax withholding obligations do not reduce the number
authorized for issuance.Administration.

(a) In General. This Plan shall be administered by the Board or a Committee
appointed by the Board. Once appointed, a Committee shall serve until otherwise
directed by the Board. From time to time, the Board may increase the size of the
Committee and appoint additional members, remove members (with or without cause)
and appoint new members in their stead, fill vacancies however caused, and
terminate the Committee and thereafter directly administer this Plan.

(b) Committee Composition. The Board may provide for administration of this Plan
with respect to Officers and directors of the Company by a Committee constituted
so as to satisfy:

(i) such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(ii) such requirements as the Internal Revenue Service may establish for Outside
Directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.

A Committee appointed under this Section 4(b) may be separate from any Committee
appointed to administer this Plan with respect to Employees who are neither
Officers nor directors. Within the limitations of this Section 4(b), any
reference in the Plan to the Committee shall include such committee or
committees appointed pursuant to this Section 4.



--------------------------------------------------------------------------------

(c) Powers of the Administrator. Subject to the provisions of this Plan and in
the case of a Committee, subject to the specific duties delegated by the Board,
the Administrator shall have the authority, in its sole and absolute discretion:

(i) to determine the Fair Market Value of the Common Stock;

(ii) to grant Awards to such Consultants, Outside Directors and Employees as it
selects; provided, however, that notwithstanding any other provision of the
Plan, grants of Awards to Outside Directors shall be limited to grants of
Options upon initial appointment to the Board, and such Awards shall be subject
to ratification by the Board;

(iii) to determine the terms and conditions of each Award granted, including
without limitation the number of Shares subject to each Award, the exercise
price per Share of Optioned Stock, and whether an Option is to be granted as an
ISO or a NSO;

(iv) to approve forms of agreement for use under this Plan;

(v) to determine whether and under what circumstances to offer to buy out an
Option for cash or Shares under Section 12;

(vi) to modify grants of Awards to participants who are foreign nationals or
employed outside of the United States in order to recognize differences in local
law, tax policies, or customs; and

(vii) to construe and interpret the terms of this Plan and of each Award granted
pursuant to this Plan.

(d) Administrator’s Decisions Binding. All decisions, determinations, and
interpretations of the Administrator shall be final and binding on all Grantees
and any other holders of any Awards, and no member of the Administrator shall be
liable for any such determination, decision, or interpretation made in good
faith.

5. Eligibility.

(a) General. Nonstatutory Stock Options may be granted to Employees, Consultants
and Outside Directors. Incentive Stock Options may be granted only to Employees.
Other Awards may be granted to Employees and Consultants. An Employee or
Consultant who has been granted an Award may, if otherwise eligible, be granted
additional Awards.

 

2



--------------------------------------------------------------------------------

(b) Limitations.

(i) While the Company or a successor has outstanding any class of equity
securities required to be registered under Section 12 of the Exchange Act, the
following limitations shall apply to grants of Awards to Employees:

(ii) No Employee shall be granted, in any fiscal year of the Company, Awards
with respect to more than 1,000,000 Shares, in the aggregate, adjusted
proportionately in connection with any change in the Company’s capitalization as
described in Section 14. If an Award is granted but canceled in the same fiscal
year, it shall nonetheless count against the foregoing limit. Reduction of an
Option’s exercise price is treated as a cancellation of the Option and the grant
of a new Option.

6. Term of Options. The term of each Option shall be determined by the
Administrator at the time of grant but shall not exceed ten years. In the case
of an ISO granted to an Optionee who, at the time of grant, owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company or any Parent or Subsidiary, the Option term shall not exceed
five years.

7. Date of Option Grant. Unless otherwise determined by the Administrator, the
date of grant of an Option shall be the date on which the Administrator
completes the actions necessary to grant the Option. Notice of the grant shall
be given to the Optionee within a reasonable time after the date of the grant.

8. Option Exercise Price and Form of Consideration.

(a) Price. The per-Share exercise price of an Option shall be determined by the
Administrator at the time of grant, but:

(i) In the case of an ISO:

(A) granted to an Employee who, at the time of grant, owns stock representing
more than ten percent of the voting power of all classes of stock of the Company
or any Parent or Subsidiary, the per-Share exercise price shall be at least 110%
of the Fair Market Value on the date of grant; or

(B) granted to any other Employee, the per-Share exercise price shall be at
least the Fair Market Value on the date of grant.

(ii) In the case of a NSO, the per-Share exercise price shall be at least the
Fair Market Value on the date of grant.

(b) Form of Payment. Payment for Shares upon exercise of an Option shall be made
in any lawful consideration approved by the Administrator and may, without
limitation, consist of (1) cash, (2) check, (3) other Shares that have a Fair
Market Value on the date of payment equal to the aggregate exercise price of the
Shares as to which Option is exercised; provided, however, that the Optionee
shall not surrender, or attest to the ownership of, Shares in payment of the

 

3



--------------------------------------------------------------------------------

Exercise Price if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes, (4) delivery by a broker or brokerage firm
approved by the Administrator of a properly executed exercise notice together
with payment of the exercise price and such other documentation as the
Administrator shall require, (5) net exercise or (6) any combination of the
foregoing. Notwithstanding the foregoing, a form of payment shall not be
available if the Administrator determines, in its sole and absolute discretion,
that such form of payment could violate any law or regulation.

9. Option Exercise.

(a) Exercisability. Each Option shall be exercisable at such times and under
such conditions as determined by the Administrator at the time of grant.

(b) Vesting. Each Option and the corresponding Optioned Stock shall vest at such
times and under such conditions as determined by the Administrator at the time
of grant, and as are otherwise permissible under the terms of this Plan,
including without limitation, performance criteria with respect to the Company
and/or the Optionee.

(c) Fractional Shares. An Option may not be exercised for a fraction of a Share.

(d) Manner of Exercise; Rights as a Shareholder. Unless otherwise allowed by the
Administrator, an Option shall be exercised by delivery to the Company of all of
the following: (i) written notice of exercise by the Optionee, in a form
approved by the Administrator and in accordance with the terms of the Option,
(ii) full payment for the Shares with respect to which the Option is exercised,
and (iii) payment (or provision for payment) of withholding taxes pursuant to
Subsection (g), below. Delivery of any of the foregoing may be by electronic
means approved by the Administrator. The Optionee shall be treated as a
shareholder of the Company with respect to the purchased Shares upon completion
of exercise of the Option.

(e) Optionee Representations. If Shares purchasable pursuant to the exercise of
an Option have not been registered under the Securities Act of 1933, as amended,
at the time the Option is exercised, the Optionee shall, if required by the
Administrator, as a condition to exercise of all or any portion of the Option,
deliver to the Company an investment representation statement in a form approved
by the Administrator.

(f) Termination of Employment or Consulting Relationship. If an Optionee’s
Continuous Service terminates, the Optionee (or the Optionee’s estate or heirs,
if termination is due to death or the Optionee dies during the post-termination
exercise period of the Option) may exercise the Option, (i) only within such
period of time as is determined by the Administrator (but no later than the
expiration date for the Option determined by the Administrator at the time of
grant) and the Option shall terminate at the end of that period, and (ii) unless
otherwise determined by the Administrator, only to the extent that the Optionee
was entitled to exercise it at the date of termination.

 

4



--------------------------------------------------------------------------------

(g) Tax Withholding. The Company’s obligation to deliver Shares upon exercise of
an Option is subject to payment (or provision for payment satisfactory to the
Administrator) by the Optionee of all federal, state, and local income and
employment taxes that the Administrator determines in its discretion to be due
as a result of the exercise of the Option or sale of the Shares.

10. Rule 16b-3. Except to the extent determined by the Administrator, Awards
granted to persons subject to Section 16(b) of the Exchange Act shall comply
with Rule 16b-3 and shall contain such terms as may be required or desirable to
qualify Plan transactions for the maximum exemption from Section 16 of the
Exchange Act.

11. Non-Transferability of Options. Options may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee.

12. Buyout of Options. The Administrator may at any time offer to buy out an
Option for a payment in cash or Shares, based on such terms and conditions as
the Administrator shall establish and communicate to the Optionee at the time of
the offer.

13. Other Awards. The Administrator may from time to time grant other
stock-based awards to eligible Employees and Consultants in such amounts, on
such terms and conditions, and for such consideration, including no
consideration or such minimum consideration as may be required by law, as it
shall determine and set forth in the applicable Grant Agreement, including
without limitation the following:

(a) Stock Appreciation Rights. The Administrator may from time to time grant
Awards of stock appreciation rights (“SAR”). An SAR entitles the Grantee to
receive, subject to the provisions of the Plan and the Grant Agreement, a
payment having an aggregate value equal to the product of (i) the excess of
(A) the Fair Market Value on the exercise date of one share of Common Stock over
(B) the base price per share specified in the Grant Agreement, times (ii) the
number of shares specified by the SAR, or portion thereof, which is exercised.
Payment by the Company of the amount receivable upon any exercise of an SAR may
be made by the delivery of Common Stock or cash, or any combination of Common
Stock and cash, as determined in the sole discretion of the Administrator. If
upon settlement of the exercise of an SAR a Grantee is to receive a portion of
such payment in shares of Common Stock, the number of shares shall be determined
by dividing such portion by the Fair Market Value of a share of Common Stock on
the exercise date. No fractional shares shall be used for such payment and the
Administrator shall determine whether cash shall be given in lieu of such
fractional shares or whether such fractional shares shall be eliminated.

(b) Stock Awards. The Administrator may from time to time grant restricted or
unrestricted Awards of Common Stock in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine.

 

5



--------------------------------------------------------------------------------

(c) Stock Units. The Administrator may from time to time grant Awards
denominated in stock-equivalent units (“stock units”) in such amounts and on
such terms and conditions as it shall determine. Stock units shall be credited
to a bookkeeping reserve account solely for accounting purposes and shall not
require a segregation of any of the Company’s assets. An Award of stock units
may be settled in Common Stock, in cash, or in a combination of Common Stock and
cash, as determined in the sole discretion of the Administrator. Except as
otherwise provided in the applicable Grant Agreement, the Grantee shall not have
the rights of a stockholder with respect to any shares of Common Stock
represented by a stock unit solely as a result of the grant of a stock unit to
the Grantee.

(d) Performance Awards. The Administrator may, in its discretion, grant
performance awards which become payable on account of attainment of one or more
performance goals established by the Administrator. Performance awards may be
paid by the delivery of Common Stock or cash, or any combination of Common Stock
and cash, as determined in the sole discretion of the Administrator. Performance
goals established by the Administrator may be based on one or more business
criteria selected by the Administrator that apply to an individual or group of
individuals, a business unit, or the Company as a whole, over such performance
period as the Administrator may designate. The Administrator may grant awards
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code under terms and conditions set forth in Appendix A.

(e) Other Stock-Based Awards. The Administrator may grant other stock-based
awards may be denominated in cash, in Common Stock or other securities, in
stock-equivalent units, in stock appreciation units, in securities or debentures
convertible into Common Stock, or in any combination of the foregoing and may be
paid in Common Stock or other securities, in cash, or in a combination of Common
Stock or other securities and cash, all as determined in the sole discretion of
the Administrator.

(f) Deferral of Awards.

The Administrator (in its sole discretion) may provide that Shares or cash that
otherwise would be delivered to a Grantee as a result of the exercise of an
Option or other settlement of an Award may be converted into amounts credited to
a deferred compensation account established for such Grantee by the
Administrator as an entry on the Company’s books. A deferred compensation
account established under this Section 13(f) may be credited with interest or
other forms of investment return, as determined by the Administrator. A Grantee
for whom such an account is established shall have no rights other than those of
a general creditor of the Company. Such an account shall represent an unfunded
and unsecured obligation of the Company and shall be subject to the terms and
conditions of the applicable Grant Agreement between such Participant and the
Company. The Administrator (in its sole discretion) shall establish Grant rules,
procedures and forms pertaining to any deferral of Awards pursuant to this
Section 13(f).

14. Changes in Capitalization or Control.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares of Optioned Stock or of other
Shares subject to an outstanding

 

6



--------------------------------------------------------------------------------

Award, and the number of Shares that have been authorized for issuance under
this Plan but as to which no Options or other Awards have then been granted
(including the number of shares automatically added to the Plan on annual basis
as provided for in Section 3(i) and (ii)), or that have been returned to this
Plan upon cancellation or expiration of an Option or an Award, as well as the
price per Share of Optioned Stock or of other Shares subject to an outstanding
Award, shall be proportionately adjusted for any change in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other change in the
number of issued Shares effected without receipt of consideration by the Company
(not counting Shares issued upon conversion of convertible securities of the
Company as “effected without receipt of consideration”). Such adjustment shall
be made by the Board and shall be final, binding, and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no consequent adjustment shall be made with respect to, the number
or price of Shares subject to this Plan.

(b) Change in Control. The Administrator may, in its discretion, determine at
any time from and after the grant of an Award the effect that a Change in
Control shall have upon the Award; provided, however, that a Change in Control
shall not have the effect of impairing the rights of any Grantee under any
then-outstanding Award without his or her prior written consent. Without
limiting the foregoing sentence, the Administrator may determine that upon a
Change in Control, an Option:

(i) shall become fully vested and exercisable either for a limited period
following the Change in Control or for the remainder of the Option’s term;

(ii) shall terminate upon or after a specified period following the Change in
Control;

(iii) shall be cancelled in exchange for cash in the amount of the excess of the
fair market value of the Optioned Shares over the exercise price upon
termination; or

(iv) shall be treated as provided under a combination of clauses (i) through
(iii), or shall be so treated only if not adequately assumed (or substituted
for) by a surviving or successor person or entity in the transactions or events
that give rise to the Change in Control.

For purposes of this Section 14(b), (A) the occurrence of any of the foregoing
clauses (i), (ii), (iii) or (iv) shall not constitute an impairment of the
rights of any Optionee and (B) the “Administrator” shall be the Administrator as
constituted before the Change in Control occurs.

15. Amendments; Termination. The Board may at any time amend, alter, suspend,
discontinue or terminate this Plan, but no such action shall impair the rights
of any Grantee under any then-outstanding Award without his or her prior written
consent.

 

7



--------------------------------------------------------------------------------

16. Securities Regulation Requirements.

(a) Compliance with Rule. In general, Shares shall not be issued pursuant to the
exercise of an Option or pursuant to any other Award unless the exercise of the
Option or other Award and issuance of the Shares comply with all relevant
provisions of law, including, without limitation, any applicable state
securities laws, the Securities Act of 1933, as amended, the Exchange Act, the
rules and regulations promulgated thereunder, the requirements of any stock
exchange or national market system upon which the Shares may then be listed, and
the requirements of any regulatory body having jurisdiction.

(b) Optionee Investment Representation. As a condition to the exercise of an
Option, the Company may require the person exercising the Option to represent
and warrant that the Shares are being purchased only for investment and without
any present intention to sell or distribute the Shares if, in the opinion of
counsel for the Company, such a representation is required by law.

17. Written Agreements. Awards shall be evidenced by written agreements in a
form the Administrator approves from time to time. The written agreement shall
designate an Option as either an Incentive Stock Option or a Nonstatutory Stock
Option. Delay in executing a written agreement shall not affect the date of
grant of an Option; however, an Option may not be exercised until a written
agreement has been executed by the Company and the Optionee.

18. Shareholder Approval. This Plan is subject to approval by the shareholders
of the Company within 12 months after the Board initially adopts this Plan.
Shareholder approval shall be obtained in the degree and manner required under
applicable state and federal law and the rules of any stock exchange or national
market system upon which the Common Stock is listed.

19. No Employment Rights. This Plan does not confer upon any Grantee any right
with respect to continuation of employment or consulting relationship with the
Company, nor shall it interfere in any way with the Company’s right to terminate
his or her employment or consulting relationship at any time, with or without
cause.

20. Term of Plan. This Plan shall become effective upon the earlier to occur of
the initial adoption by the Board or initial approval by the shareholders of the
Company, as described in Section 18. It shall continue in effect until
terminated by the Board pursuant to Section 15, except that no ISOs shall be
granted on or after the 10th anniversary of the later of (a) the date when the
Board adopted the Plan or (b) the date when the Board adopted the most recent
increase in the number of Shares available under Section 3 that was approved by
the shareholders of the Company.

21. Glossary. The following definitions apply for purposes of this Plan:

(a) “Administrator” means the Board or a committee appointed by the Board under
Section 4.

(b) “Award” means any stock option, stock appreciation right, stock award, stock
units award, performance award, or other stock-based award granted under the
Plan.

 

8



--------------------------------------------------------------------------------

(c) “Board” means the Board of Directors of the Company.

(d) “Change in Control” means a change in ownership or control of the Company by
any of:

(i) a merger or consolidation in which the holders of stock possessing a
majority of the voting power in the surviving entity (or a parent of the
surviving entity) did not own a majority of the Common Stock immediately before
the transaction;

(ii) the sale of all or substantially all of the Company’s assets to any other
person or entity (other than a Subsidiary);

(iii) the liquidation or dissolution of the Company;

(iv) the direct or indirect acquisition by any person or related group of
persons of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s shareholders that the Board does
not recommend that the shareholders accept, or

(v) a change in composition of the Board over a period of 36 consecutive months
such that a majority of the Board ceases, by reason of one or more contested
elections for Board membership, to be composed of individuals who either
(A) have been Board members continuously since the beginning of that period or
(B) have been elected or nominated for election as Board members during that
period by at least a majority of the Board members described in clause (A) who
were in office when the Board approved the election or nomination.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the committee designated by the Board of Directors, which
is authorized to administer the Plan, as described in Section 4 hereof.

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Marvell Technology Group Ltd., a Bermuda corporation.

(i) “Consultant” means any person, other than an Employee, who is engaged by the
Company or any Parent or Subsidiary to perform consulting or advisory services.

(j) “Continuous Service” means that an Optionee’s employment and/or consulting
relationship with the Company or a Parent or Subsidiary or service as an Outside
Director is not interrupted or terminated. Continuous Service is not interrupted
by (i) any leave of absence approved by the Company, (ii) transfers between
locations of the Company or between the Company, a Parent, a Subsidiary, or any
successor, or (iii) changes in status from Employee to Consultant or Outside
Director or from Consultant or Outside Director to Employee.

 

9



--------------------------------------------------------------------------------

(k) “Outside Director” means a member of the Board who is not a common law
employee of the Company or a Parent or Subsidiary.

(l) “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any date, the value of common Stock
determined as follows:

(i) If the Common Stock is quoted on an established stock exchange or national
market system, including without limitation the National Association of
Securities Dealers, Inc. Automated Quotation (“NASDAQ”) National Market System,
Fair Market Value shall be the closing sales price (or the closing bid, if no
sales are reported) as quoted on that exchange or system for the day of the
determination, as reported in The Wall Street Journal or an equivalent source,
or if the determination date is not a trading day, then on the most recent
preceding trading day;

(ii) If the Common Stock is quoted on NASDAQ (but not on the National Market
System) or regularly quoted by a recognized securities dealer but selling prices
are not reported, Fair Market Value shall be the mean between the high bid and
low asked prices for the Common Stock on the day of the determination, or on the
most recent preceding trading day if the determination date is not a trading
day; or

(iii) In the absence of an established market for the Common Stock, Fair Market
Value shall be determined by the Administrator.

(o) “Grant Agreement” means a written document memorializing the terms and
conditions of an Award granted pursuant to the Plan and shall incorporate the
terms of the Plan.

(p) “Grantee” means the Employee, Consultant or Outside Director who receives an
Award.

(q) “Incentive Stock Option” or “ISO” means an Option intended to qualify as an
“incentive stock option” within the meaning of, and to the extent otherwise
permitted by, Section 422 of the Code.

(r) “Nonstatutory Stock Option” or “NSO” means an Option not intended to qualify
as an ISO.

 

10



--------------------------------------------------------------------------------

(s) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(t) “Option” means a stock option granted pursuant to this Plan.

(u) “Optioned Stock” means the Common Stock subject to an Option.

(v) “Optionee” means the Employee, Consultant or Outside Director who receives
an Option and includes any person who owns all or any part of an Option, or who
is entitled to exercise an Option, after the death or disability of an Optionee.

(w) “Parent” means a “parent corporation,” present or future, as defined in
Section 424(e) of the Code.

(x) “Plan” means this Amended and Restated 1995 Marvell Technology Group Ltd.
Stock Option Plan.

(y) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14(a).

(z) “Subsidiary” means a “subsidiary corporation,” present or future, as defined
in Section 424(f) of the Code.

 

11



--------------------------------------------------------------------------------

APPENDIX TO THE AMENDED AND

RESTATED 1995 STOCK OPTION PLAN

Of MARVELL TECHNOLOGY GROUP LTD.

IN RESPECT OF ISRAELI EMPLOYEES

 

1. Purpose

The purpose of this Appendix is to modify, to the extent set forth herein, the
Amended and Restated 1995 Marvell Technology Group Ltd. Stock Option Plan (the
“Plan”) in respect of the Israeli employees of the Marvell Technology Group Ltd.
and its affiliates and subsidiaries who are eligible to participate in the Plan
in accordance with its terms, in order to reflect the specific requirements of
the Israeli law. This Appendix, together with the Plan, is meant to constitute a
new “Share Allotment Plan” under the 102 Provisions, as defined below, and
applies to stock options granted to the Israeli Employees on or after January 1,
2003.

 

2. Defined Terms

 

  (a) Capitalized terms used but not defined herein shall have the meanings
provided in Section 21 of the Plan.

 

  (b) In addition, in this Appendix, the following terms shall have the meanings
set forth beside them:

 

“102 Provisions”    The provisions of section 102 of the Ordinance and of the
relevant income tax regulations, as they shall apply from time to time to shares
and options issued hereunder, including the Special Conditions; “Effective Date”
   The latest of the date the Options were issued or the date of the Income Tax
Commissioner approval that the Plan satisfies the Special Conditions; “Employer”
   The Company, any of its Subsidiaries or its Parent employing Israeli
Employees; “Israeli Employees”    Employees, officers and directors subject to
taxation in Israel; “Trustee”    A trustee appointed by the Employer for
purposes of the Plan and approved by the Israeli tax authorities; “Ordinance”   
The Income Tax Ordinance (New Version), 5721-1961; “Special Conditions”   
Special conditions set by the Israeli Income Tax Commissioner in connection with
the issuance of the Options hereunder, by the power vested in him/her under
section 102 of the Ordinance, if and to the extent the Commissioner shall so
set;



--------------------------------------------------------------------------------

“Tax Lockup Period”    The applicable period of time, in accordance with the
selection made by the Employer under section 102 of the Ordinance and in effect
at the time of a grant hereunder.

 

  (c) The Israeli Employees shall be entitled to exercise their options in
accordance with the terms of the Plan, subject to the terms of this Appendix. In
the event of any contradiction between any term of this Appendix and any term of
the Plan, the provisions of this Appendix shall override with respect to the
Israeli Employees, in respect of whom this Appendix shall constitute an integral
part of the Plan and references to the Plan in respect of the Israeli Employees
shall be interpreted accordingly.

 

3. Special Conditions

 

  (a) The Employer shall make an Election, as defined in section 102 of the
Ordinance, and shall apply to the Income Tax Commissioner to approve the Trustee
and the Plan under the 102 Provisions. Subject to the approval of this Plan by
the Israeli Income Tax Commissioner, the Special Conditions shall apply to the
plan and to this Appendix.

 

  (b) The Administrator shall exercise its discretion under the Plan in
accordance with the terms of this Appendix.

 

4. Eligibility

Options shall not be granted to any Israeli Employee who is, or on giving effect
to such grant, will become, the holder of a controlling interest (‘baal shlita’)
in the Company, as defined in section 32(9) of the Ordinance.

 

5. Trust

 

  (a) The Options and the Shares shall be issued directly in the name of the
Trustee and shall be held in escrow by the Trustee for the Israeli Employees’
benefit, for no less then the Tax Lockup Period, all according to the terms of
this Appendix.

 

  (b) In the event that bonus shares shall be issued on account of the Shares,
such bonus shares shall be issued by the Company to the Trustee. The 102
Provisions shall apply to such bonus shares for all purposes.

 

  (c) The Trustee shall be entitled to set additional exercise procedures to
those described in the Plan, as the Trustee shall see fit, provided that the
Trustee has given the Company prior written notice of any such procedures.



--------------------------------------------------------------------------------

6. Taxes

 

  (a) The Israeli Employees shall be taxed in respect of the Options in
accordance with the provisions of the Ordinance, including the 102 Provisions.

 

  (b) Without derogating from section 9(g) of the Plan, any tax imposed in
respect of the Options and/or the Shares and/or the sale and/or the transfer of
the Options and/or the Shares, including any Social Security and National Health
charges, as applicable, shall be borne solely by the Israeli Employee, and in
the event of the death of the Israeli Employee, by the Israeli Employee’s heirs
or successors. The Employer shall not bear the aforementioned taxes, directly or
indirectly, nor shall the Employer be required to gross such tax up in the
Israeli Employee’s salaries or remuneration. The imposed tax shall be paid by
the Israeli Employee or deducted, on the date such tax is payable, from the sale
consideration paid to the Trustee by the Israeli Employee, as applicable.

 

  (c) At the end of the Tax Lockup Period, the Israeli Employee (or the Israeli
Employee’s heirs or successors) shall be entitled at any time to instruct the
Trustee to transfer the Options or the Shares to which such Israeli Employee is
entitled to the Israeli Employee or its nominees, or, if appropriate, to sell
the Shares and pay the consideration received to the Israeli Employee. Subject
to the 102 Provisions, the Trustee shall not transfer the Options and/or the
Shares to the Israeli Employee’s name, and shall not transfer the consideration
received from the sale of the Shares to the Israeli Employee, unless the
conditions set forth in the 102 provisions are fulfilled.

 

  (d) The effects of any future amendment to the tax arrangements, which apply
to the issuance of securities to the Israeli Employees, shall apply to the
Israeli Employees in accordance with such provisions of law, and the Israeli
Employees shall bear the full cost thereof, unless the modified arrangement
expressly provides otherwise.

 

  (e) Each Israeli Employee shall indemnify the Employer and/or the Trustee,
immediately upon receipt of notice from the Employer and/or the Trustee, for any
amount (including interest and/or fines of any type and/or linkage differentials
in respect of tax and/or withheld tax) payable by such Israeli Employee under
law (including under the 102 Provisions), and which has been paid by the
Employer or the Trustee or which the Employer or the Trustee are required to pay
by the tax authorities.



--------------------------------------------------------------------------------

7. Miscellaneous

 

  (a) The Israeli Employees shall sign any document required by the Trustee or
the Income Tax Commission to give effect to the provisions of this Appendix.

 

  (b) Without derogating section 19 of the Plan, it is hereby acknowledged that
the Options and/or the Exercise Shares are extraordinary, one-off benefits
granted to the Offerees, and are not and shall not be deemed a salary component
for any purpose whatsoever, including in connection with calculating severance
compensation under the Severance Pay Law, 5723-1963 and the regulations
promulgated thereunder.

 

  (c) In the event of a change in control of the Company is proposed during the
Tax Lock Up Period, the consummation which will cause the breach of the terms of
the 102 Provisions, the Company will use its best efforts to apply to the
Israeli Tax Authorities to obtain a pre-ruling to regulate the tax treatment
applicable to the Options in the context of the proposed transaction.

 

  (d) Except as expressly provided in this Appendix, the provisions of this
Appendix do not supercede any provisions of the Plan, and the provisions of the
Plan shall govern all Options granted to Israeli Employees.



--------------------------------------------------------------------------------

APPENDIX A

2010 APPENDIX TO THE MARVELL TECHNOLOGY GROUP LTD.

AMENDED AND RESTATED 1995 STOCK OPTION PLAN IN RESPECT OF

PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(m)

 

1. Purpose

The purpose of this Appendix is to modify, to the extent set forth herein, the
Marvell Technology Group Ltd. Amended and Restated 1995 Stock Option Plan (the
“Plan”) with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

2. Capitalized Terms

(a) Capitalized terms contained herein shall have the same meanings given to
them in the Plan, unless otherwise provided by this Appendix.

(b) In addition, in this Appendix, the following terms shall have the meanings
set forth beside them:

“Determination Date” means a date within ninety (90) days following the
commencement of any Performance Period, but in no event after twenty-five
percent (25%) of the Performance Period has elapsed (or such other time as may
be required or permitted that will not jeopardize the qualification of an Award
granted under the Plan as performance-based compensation under Section 162(m) of
the Code).

“Fiscal Year” means the fiscal year of the Company.

“Performance Goals” will have the meaning set forth in Section 4 of this
Appendix.

“Performance Period” means a Fiscal Year or such longer or shorter period as
determined by the Administrator in its sole discretion.

 

3. General

If the Administrator, in its discretion, decides to grant an Award intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
the provisions of this Appendix will control over any contrary provision in the
Plan. The Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals (as defined in Section 2 of this Appendix). The
Performance Goals will be set by the Administrator on or before the
Determination Date (as defined in Section 2 of this Appendix). In granting
Awards which are intended to qualify under Section 162(m) of the Code, the
Administrator will follow any procedures determined by it from time to



--------------------------------------------------------------------------------

time to be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
Notwithstanding the foregoing, the Administrator may, in its discretion, grant
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code to such Grantees that are based on Performance
Goals or other specific criteria or goals but that do not satisfy the
requirements of this Appendix.

 

4. Performance Goals

The granting and/or vesting of restricted or unrestricted Awards of Common
Stock, stock units, performance awards and other incentives under the Plan may
be made subject to the attainment of performance goals (“Performance Goals”).
The Administrator shall establish objective Performance Goals based upon one or
more targeted levels of achievement relating to one or more of the following
“business criteria” within the meaning of Section 162(m) of the Code: attainment
of research and development milestones, business divestitures and acquisitions,
cash flow, customer retention rates or acquisition, business unit performance,
earnings (which may include earnings before interest, taxes, depreciation or
amortization (EBITDA)), earnings per share, expense reduction, gross margin,
growth with respect to any of the foregoing measures, market share, net income,
new product development, operating income, operating margin, pre-tax profit,
product release timelines, productivity, return on capital employed, return on
shareholder equity, return on sales, revenue, revenue growth, and total
shareholder return. Any criteria used may be measured, as applicable, (A) in
absolute terms; (B) in relative terms over the passage of time and/or any
measurement against other companies or financial or business or stock index
metrics particular to the Company); (C) on a per share and/or share per capita
basis; (D) against the performance of the Company as a whole or against any
affiliate(s) or a particular segment(s), a business unit(s) or a product(s) of
the Company; (E) on a pre-tax or after-tax basis; and/or (F) using an actual
foreign exchange rate or on a foreign exchange neutral basis. The Performance
Goals may differ from Grantee to Grantee, Performance Period to Performance
Period, and from Award to Award. Prior to the Determination Date, the
Administrator will determine whether any significant element(s) will be included
in or excluded from the calculation of any Performance Goal with respect to any
Grantee. In all other respects, Performance Goals will be calculated in
accordance with the Company’s financial statements, generally accepted
accounting principles, or under a methodology established by the Administrator
prior to or at the time of the issuance of an Award and which is consistently
applied with respect to a Performance Goal in the relevant Performance Period.
The Administrator will appropriately adjust any evaluation of performance under
a Performance Goal to exclude (i) any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 and/or in management’s
discussion and analysis of financial conditions and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, or (ii) the effect of any changes in accounting principles affecting the
Company’s or a business units’ reported results. In addition, the Administrator
will adjust any performance criteria, Performance Goal or other feature of an
Award that relates to or is wholly or partially based on the number of, or the
value of,



--------------------------------------------------------------------------------

any stock of the Company, to reflect any stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
change in the number of issued Shares effected without receipt of consideration
by the Company (not counting Shares issued upon conversion or convertible
securities to the Company as “effected without receipt of consideration”).

 

5. Procedures

To the extent necessary to comply with the performance-based compensation
provisions of Section 162(m) of the Code, with respect to any Award granted
subject to Performance Goals and intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, by the Determination Date, the
Administrator will, in writing, (A) designate one or more Grantees to whom an
Award will be made, (B) select the Performance Goals applicable to the
Performance Period, (C) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(D) specify the relationship between Performance Goals and the amounts of such
Awards, as applicable, to be earned by each Grantee for such Performance Period.

 

6. Maximum Award Grants During a Fiscal Year

(a) Notwithstanding any contrary provision in the Plan, for stock awards
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, during any Fiscal Year no Grantee will receive more
than an aggregate of 500,000 Shares subject to stock awards. Notwithstanding the
limitation in the previous sentence, in connection with his or her initial
service as an Employee, an Employee may be granted Shares subject to stock
awards covering up to an additional 500,000 Shares subject to stock awards (for
the avoidance of doubt, an Employee can be granted up to 1,000,000 Shares
subject to stock awards intended to qualify as “performance-based compensation”
in connection with his or her initial service as an Employee). The foregoing
limitations will be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 14 of the Plan.

(b) Notwithstanding any contrary provision in the Plan, for stock units intended
to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, during any Fiscal Year no Grantee will receive more
than an aggregate of 500,000 stock units. Notwithstanding the limitation in the
previous sentence, in connection with his or her initial service as an Employee,
an Employee may be granted up to an additional 500,000 stock units (for the
avoidance of doubt, an Employee can be granted up to 1,000,000 Shares subject to
stock units intended to qualify as “performance-based compensation” in
connection with his or her initial service as an Employee). The foregoing
limitations will be adjusted proportionately in connection with any change in
the Company’s capitalization as described in Section 14 of the Plan.

(c) Notwithstanding any contrary provision in the Plan, for performance awards
intended to qualify as “performance-based compensation” within the meaning of



--------------------------------------------------------------------------------

Section 162(m) of the Code, during any Fiscal Year no Grantee will receive more
than an aggregate of 500,000 Shares subject to performance awards.
Notwithstanding the limitation in the previous sentence, in connection with his
or her initial service as an Employee, an Employee may be granted up to an
additional 500,000 Shares subject to performance awards (for the avoidance of
doubt, an Employee can be granted up to 1,000,000 Shares subject to stock awards
intended to qualify as “performance-based compensation” in connection with his
or her initial service as an Employee). The foregoing limitations will be
adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 14 of the Plan.

(d) Notwithstanding any contrary provision in the Plan, for any stock-based
awards denominated in cash intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, during any
Fiscal Year no Grantee will receive more stock-based awards having an initial
value greater than $5,000,000. Notwithstanding the limitation in the previous
sentence, in connection with his or her initial service as an Employee, an
Employee may be granted stock-based awards denominated in cash having an initial
value of an additional $5,000,000 (for the avoidance of doubt, an Employee can
be granted stock-based awards denominated in cash with an initial value up to
$10,000,000 intended to qualify as “performance-based compensation” in
connection with his or her initial service as an Employee).

(e) For the avoidance of doubt, the limitations set forth in Sections
6(a)-(d) of this Appendix apply only to each type of award in any Fiscal Year.
Therefore, an Employee may receive the maximum grant in any Fiscal Year with
respect to each type of award intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code.

 

7. Additional Limitations

Notwithstanding any other provision of the Plan, any Award which is granted to a
Grantee and is intended to constitute qualified performance-based compensation
under Section 162(m) of the Code will be subject to any additional limitations
set forth in the Code (including any amendment to Section 162(m)) or any
regulations and ruling issued thereunder that are requirements for qualification
as qualified performance-based compensation as described in Section 162(m) of
the Code, and the Plan will be deemed amended to the extent necessary to conform
to such requirements.

 

8. Determination of Amounts Earned

Following the completion of each Performance Period, the Administrator will
certify in writing whether the applicable Performance Goals have been achieved
for such Performance Period. A Grantee will be eligible to receive payment
pursuant to an Award intended to qualify as “performance-based compensation”
under Section 162(m) of the Code for a Performance Period only if the
Performance Goals for such period are achieved. If the Performance Goals for a
Performance Period are not achieved, a Grantee will not receive payment of any
Award based on such Performance Goals and will not



--------------------------------------------------------------------------------

receive a grant of any make-up Award for such Performance Period or any other
newly-granted Award for such Performance Period. In determining the amounts
earned by a Grantee pursuant to an Award intended to qualified as
“performance-based compensation” under Section 162(m) of the Code, the
Administrator will have the right to (A) reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Administrator may deem relevant to the
assessment of individual or corporate performance for the Performance Period,
but only to the extent such factors and their impact are determined when the
Award is granted, (B) determine what actual Award, if any, will be paid in the
event of a termination of employment as the result of a Grantee’s death or
disability or upon a Change in Control or in the event of a termination of
employment following a Change in Control prior to the end of the Performance
Period, and (C) determine what actual Award, if any, will be paid in the event
of a termination of employment other than as the result of a Grantee’s death or
disability prior to a Change in Control and prior to the end of the Performance
Period to the extent an actual Award would have otherwise been achieved had the
Grantee remained employed through the end of the Performance Period.

 

9. Duration of Appendix

This Appendix will continue in effect until the 2015 Annual General Meeting of
Shareholders, subject to Board’s right to amend or terminate in Section 15 of
the Plan.